wl

FILED

UNITED STATES DISTRICT CoURT |)EC 1 3 mg
FOR THE DISTRICT OF COLUMBIA
C|erk. U.S.hDis;Jtirict &t B;arékrluptit:,\'i
t t t tri 0 num a
David stebbins, ) C°`"S °f 6 3 °

)
Plaintiff, )

) , ,`

v. ) civil A¢ti@n N@.  ,,’(},;;Q
)
United States, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s complaint and the
accompanying application to proceed in forma pauperis For the following reas0ns, the Court
will grant the in forma pauperis application and will dismiss this action for lack of subject matter
jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action "at any time" the
Court determines that it lacks subject matter jurisdiction).

Plaintiff is suing the United States under the Federal Tort Claims Act ("FTCA"), 28
U,S.C. §§ 1346, 2671-80, "for the value of [the] cases" in which the U.S. Court of Federal
Claims allegedly failed to docket his notices of appeal Compl. at l. The United States has
consented to be sued under the FTCA "under circumstances where the United States, if a private
person, would be liable to the claimant in accordance with the law of the place where the act or
omission occurred." Id., § l346(b)(l). The FTCA does not apply to the instant complaint

arising out of the decisions of a federal court. A separate Order of dismissal accompanies this

@‘Q\/~

United`Statds District judge

Memorandum Opinion.